Citation Nr: 1816579	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  13-33 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a heart condition, to include congestive heart failure with idiopathic dilated cardiomyopathy as a result of exposure to Agent Orange and/or ischemic heart disease. 
 
2.  Entitlement to service connection for hypertension, to include as being due to Agent Orange exposure.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities.  

4.  Entitlement to an increased disability rating for dysthymic disorder and pain disorder.

5.  Entitlement to an increased disability rating for residuals of an avulsion fracture of the cervical spine.


6.  Entitlement to an earlier effective date for service connection for degenerative arthritis of the lumbar spine.

7.  Entitlement to an earlier effective date for service connection for dysthymic disorder and pain disorder. 

8.  Entitlement to an effective date prior to January 2010 for the compensable rating for residuals of an avulsion fracture of the cervical spine. 


REPRESENTATION

Veteran represented by:	Douglas Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Marine Corps from July 1971 to June 1973.  He also served on active duty in the Army from November 1974 to February 1989. 

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from several rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO).     
In January 2017, the Veteran testified during a Video Conference hearing before the undersigned Veteran's Law Judge.  A transcript of this hearing has been associated with the claims file.  During the hearing, the Veteran withdrew several issues listed above.   

The Board notes that the Veteran was granted service connection for individual unemployability (TDIU) in a November 2013 rating decision.  In December 2013, the Veteran (among other things) appealed for an earlier effective date of his TDIU.  That issue, in addition to several other claims, have been certified to the Board for review.  However, the Veteran requested a BVA Video Conference hearing in relationship to those claims.  See October 2017 and November 2017 BVA Form-8.  Therefore, the Board does not currently have jurisdiction to review them at this time.  
 
In terms of the current appeal, the Veteran's claims of entitlement to service connection for a heart condition, hypertension, and peripheral neuropathy of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

During his January 2017 BVA Video Conference hearing, the Veteran's representative notified the Board that the Veteran wished to withdraw his claims of  
entitlement to an increased rating for (1) residuals of an avulsion fracture of the cervical spine and (2) dysthymic disorder; and claims for an earlier effective date for service connection for (3) degenerative arthritis of the lumbar spine, (4) and dysthymic disorder, as well as the (5) claim for an effective date prior to January 2010 for the compensable rating for  residuals of avulsion fracture of the cervical spine. 




CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding the issues of entitlement to an increased rating for (1) residuals of an avulsion fracture of the cervical spine and (2) dysthymic disorder; and claims for an earlier effective date for service connection for (3) degenerative arthritis of the lumbar spine, (4) and dysthymic disorder, as well as the (5) claim for an effective date prior to January 2010 for the compensable rating for residuals of avulsion fracture of the cervical spine have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R §20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. §20.204. 

During his January 2017 BVA hearing, the Veteran's representative notified the Board that the Veteran would like to withdraw his claims of entitlement to an increased rating for (1) residuals of an avulsion fracture of the cervical spine and (2) dysthymic disorder and claims for an earlier effective date for service connection for (3) degenerative arthritis of the lumbar spine, (4) dysthymic disorder as well as the (5) claim for an effective date prior to January 2010 for the compensable rating for  residuals of avulsion fracture of the cervical spine.  See BVA hearing transcript, p. 2.
  
Hence, with respect to these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed.



ORDER

The appeal on the issue of an increased rating for residuals of an avulsion fracture of the cervical spine is dismissed.

The appeal on the issue of an increased rating for dysthymic disorder is dismissed.

The appeal on the issue of an earlier effective date for service connection for degenerative arthritis of the lumbar spine is dismissed. 

The appeal on the issue of an earlier effective date for service connection for dysthymic disorder is dismissed. 

The appeal on the issue of an effective date prior to January 2010, for a compensable rating for residuals of an avulsion fracture of the cervical spine is dismissed. 


REMAND

Initially, the Board observes that it is unclear if the August 2010 Ischemic Heart Disease Disability Benefits Questionnaire (DBQ) submitted by the Veteran is complete.  It is indicated that it is page 7 and 8, as opposed to page 1 through page 8.  Upon remand, the AOJ should attempt to obtain a complete copy of this DBQ and add it to the claims file.   

The Veteran's representative argues (among other things) that the Veteran's hypertension claim should be remanded for a VA medical opinion since the U.S. National Academy of Science (NAS) has placed hypertension in the category of "limited or suggestive evidence of an association" with exposure to herbicides.  A VA examination is required when there is an indication that the disability may be associated with the Veteran's service.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Because hypertension may be associated with herbicide agent exposure, a VA examination is needed to determine a nexus between the Veteran's hypertension and in-service exposure.  Furthermore, as mentioned previously, the Veteran was service-connected for type II diabetes mellitus during the pendency of this appeal.  See April 2017 rating decision.  Although the claims file contains an April 2017 VA examination report related specifically to diabetes mellitus, it does not address in any detail the possibility of whether the Veteran's hypertension was caused by or aggravated by his diabetes mellitus.  See 38 C.F.R. § 3.310.  A VA medical opinion that addresses this likelihood should be obtained. 

The Board observes that while the Veteran's representative has argued that he has Ischemic Heart, the record shows that the Veteran has been diagnosed to have Congestive Heart Failure (CHF).  If it is determined upon remand that the Veteran's hypertension should be service connected, the AOJ should also obtain a medical opinion as to the likelihood of a causal connection between hypertension and CHF.  

Lastly, since the Veteran is now service-connected for diabetes mellitus, the question of whether his peripheral neuropathy was caused by or aggravated by his diabetes mellitus has also been raised.  As such, the AOJ should obtain a VA medical opinion that addresses this issue. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should attempt to clarify whether the October 2010 Disability Benefits Questionnaire (DBQ) examination report signed by Dr. M. Sewell, which is indicated it to be page 7 and page 8 of the report, constitutes the entire report.  If it is not, the complete report should be sought.    

2.  The Veteran should be afforded appropriate VA examinations regarding his claims for hypertension, heart disorder and peripheral neuropathy of the lower extremities.  The entire claims file should be made available to the examiner(s) for review.  The examiner(s) should provide all findings, along with complete rationale for his or her opinion, in the examination report.  If the opinions requested below cannot be made without resort to speculation, the examiner(s) should state this and provide a rationale for that conclusion, as well as explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.   

* The person who evaluates hypertension should be asked to provide opinions as to:

o Whether it is at least as likely as not (50 percent or greater probability) that this Veteran's hypertension is directly related to his herbicide agent exposure.  

o Whether it is at least as likely as not that the Veteran's hypertension was caused by his diabetes mellitus.

o Whether it is at least as likely as not that the Veteran's hypertension was aggravated by his diabetes mellitus.

*  If the Veteran's hypertension is determined to be related to service, or service connected disability, the AOJ should obtain a medical opinion regarding the Veteran's heart condition.  The medical examiner should be asked to address:

o Whether it is at least as likely as not the Veteran's CHF was caused by his hypertension. 

o Whether it is at least as likely as not that the Veteran CHF was aggravated by his hypertension.  

* As for the Veteran's claim for peripheral neuropathy of the lower extremities, the AOJ should obtain a medical opinion as to: 

o Whether it is at least as likely as not that the Veteran's peripheral neuropathy was caused by his diabetes mellitus.

o Whether it is at least as likely as not that the Veteran's peripheral neuropathy was aggravated by his diabetes mellitus.

3.  If the benefits sought are denied, the AOJ should prepare a supplemental statement of the case, and then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


